 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SHAILIKA S. KOTIYA (CABN 308758)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7443
 7        FAX: (415) 436-7234
          shailika.kotiya@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          )   NO. CR 19-0054 RS
                                                        )
14            Plaintiff,                                )
                                                        )   STIPULATION AND [PROPOSED] ORDER TO
15       v.                                             )   TO CONTINUE JANUARY 7, 2020, STATUS
                                                        )   CONFERENCE TO JANUARY 14, 2020, AND TO
16   EMANUEL RIVERA,                                    )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
                                                        )   ACT
17            Defendant.                                )
                                                        )
18                                                      )
                                                        )
19                                                      )
20

21            The parties are presently set to appear before the Court on January 7, 2020, for a status

22 conference. Presently, the defendant Emanuel Rivera and the government are finalizing a potential

23 change of plea, including a review of discovery in this case, and evaluating the potential resolution in

24 light of that discovery. In light of this status of the case as to this defendant, the parties jointly request

25 that the Court continue the January 7, 2020, status conference, one week and set a change of plea/trial

26 setting hearing for January 14, 2020, at 2:30 p.m.

27            In addition, the parties agree and jointly request that the time between January 7, 2020, and

28 January 14, 2020, be excluded in order to provide reasonable time necessary for the effective

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
 1 preparation of counsel, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of

 2 justice served by granting the continuance outweigh the best interests of the public and the defendant in

 3 a speedy trial.

 4          SO STIPULATED:

 5 DATED: December 31, 2019                              DAVID L. ANDERSON
                                                         United States Attorney
 6
                                                               /s/
 7
                                                         SHAILIKA S. KOTIYA
 8                                                       Assistant United States Attorney

 9
                                                                /s/
10                                                       ERICK GUZMAN
                                                         Attorney for Emanuel Rivera
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
 1                                           [PROPOSED] ORDER

 2          For the reasons stated above, the Court vacates the January 7, 202o, status conference and sets a

 3 change of plea/trial setting hearing for January 14, 2020, at 2:30 p.m. The Court finds that the exclusion

 4 of time from January 7, 2020, through and including January 14, 2020, is warranted and that the ends of

 5 justice served by the continuance outweigh the best interests of the public and the defendant in a speedy

 6 trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance would deny effective

 7 preparation of counsel, and would result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).

 8          IT IS SO ORDERED.

 9

10 DATED: _____________
           1/2/20                                        _____________________________________
                                                         HON. RICHARD SEEBORG
11                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
